TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00656-CR


Juan Andino Figueroa a/k/a Juan Andino, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 56905, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
The motion to allow appellant to file a pro se brief is granted in part.  Appellant will
be allowed to file a pro se brief in addition to, but not in lieu of, the brief filed by his attorney.  The
pro se brief must be tendered for filing no later than thirty days after counsel's brief is filed.
It is ordered December 12, 2006.

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish